Upon reading the humble Petition of John Mimmack and Ann his Wife and John Goodbee Executors and Executrix of the Last Will and Testament of James Goodbee deceased, which was this day preferred to this Honourable Court, for the reasons therein contained, It is Ordered, That it be according to the Prayer thereof, And that Peter Taylor Jacob Motte, James Withers and John Rattray 6 Auditors nominated by the Said Petitioners or any three of them being first duly Sworn on Holy Evangelists of Almighty God, before any of his Majesty’s Justices assigned to keep the Peace for Berkley County, Do Audit Adjust and Settle all Accounts of the Estate of the Said James Goodbee, and make due Return of the State of the Same into this Honourable Court on or before the twentieth day of November next.
Alexr Stewart Deputy Register in Chancery
At a Court of Chancery held at the Council Chamber the 19th January 1742 [1743] A. M.
*392Present, The Honourable William Bull, Esq., Lieutenant Governor; the Honourable Joseph Wragg, John Colleton, Joseph Blake, Richard Hill, John Hammerton, William Middleton, John Cleland, Esquires of his Majestys Council etc.7
On reading the Petition of Elizabeth Bellinger Widow and Executrix of the Last Will and Testament of Landgrave Edmund Bellinger 8 late of the Province aforesaid Deceased and of John Bull Executor of the Last Will and Testament of William Bellinger of the same Province also deceased, Setting forth That the said Edmund and William Bellinger being own Brothers had for several Years before their Deaths been concerned together in variety of Dealings and Transactions and in particular with regard to a Cowpen and Stock of Cattle at the Southward negotiated and carried on their Said Affairs without coming to any regular Account with one another for any of their transactions for many Years before their Deaths, and that by reason thereof their said Accounts were run into great perplexity and Confusion; And that the Said William Bellinger and Edmund Bellinger at the times mentioned in the Said Petition severally departed this Life, having first, each of them by his Last Will and Testament duly made, appointed the Petitioners above named respectively Executrix and Executor of their several Last Wills and Testaments aforesaid; And further that the said Petitioners being desirous To Settle and Adjust the Accounts and Affairs of their respective Testators in the most equal just and least expensive way for the benefit of all persons interested in the Said Estate, but as they could not agree among themselves the Ballances alledged to be due on the one Side or other, they had mutually agreed for the benefit of all persons concerned and to prevent long and expensive litigations Thereof in an Adversary Way in this Court, to refer themselves to the final Determination therein of Some just and equitable persons Skilled in accounts, That should by the Authority of this Court be appointed for that purpose. And it was therefore prayed by the said Petitioners, That Messrs. Peter Taylor *393and John Champneys on behalf of the Petitioner Elizabeth Bellinger, and Messrs. Gabriel Manigault and James Osmond on behalf of John Bull the other Petitioner might be appointed by an Order of this Court to view Examine and State all and Singular the said accounts relating to the said Estates and to Adjust the Ballance between the said Petitioners, and their final Determination in Writing under their hands and Seals to return by a day prefixed into This Court.
And the said Petition being this day duly considered It is thereupon Ordered, That the Several Accounts and Reckonings of the said Parties relating to the Said respective Estates be viewed Examined and Stated and the Ballance thereon Settled and Adjusted between the said Parties by Messrs Peter Taylor, John Champneys, Gabriel Manigault and James Osmond, and that they do return their Determination therein under their hands and Seals to this Court on or before the 25th day of June next; And it is furthe Ordered that in case the said Ref erees, do not make their determination in the premisses between the said parties on or before the said Twenty fifth day of June, that then the said Accounts be referred to the view Examination and Determination of Jacob Motte Esq., So that the said Jacob Motte do return the Same into this Court on or before the first day of August next insuing.
Alexr Stewart Deputy Register in Chancery
Eod: die. Present as above.
On Reading a 2d time the humble Petition of John Mimmack and Ann his Wife and John Goodbee Executrix and Executors of the last Will and Testament of James Goodbee deceased Filed the 18th Septembe last with the Register of this Court; and on motion of Mr. Graeme and others of Counsel with the said Petitioners, It was prayed that the Accounts of the Estate of the said James Goodbee, exhibited into this Court, with Mr. Taylor’s Observations on the same, and the Answer of Mr. Rattray and Mr. Withers thereto, and also the Return of the several Persons named in the former Order of ibis Court dated the 15th September last made on the said Petition with the other proceedings had thereon might be laid before the Court for their perusal and mature deliberation; Which the Court held reasonable, and Doth Order the Same accordingly.
Alexr Stewart Deputy Register in Chancery

 John Rattray, another “eminent” attorney at law, was commissioner of fortifications in J755> a justice of the peace in 1756, judge of vice-admiralty 1760-1761, and a member of Council at the time of his death in 1761. He married Helen Govan in 1742. (SCHGM, XXXI, 172, note; XLV, 172; XX, 73, 68.)


 Edmund Bellinger, second landgrave of the name, was a justice of the peace in 1734 for Berkeley County. He married Elizabeth, daughter of Shem Butler. His death occurred in March 1739. (SCHGM, XI, 187, 59, 43.)